UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6768



DERRICK THOMAS,

                                            Plaintiff - Appellant,

          versus


GUILFORD COUNTY SHERIFF'S DEPARTMENT; B. J.
BARNES; GUILFORD COUNTY COMMISSIONERS; GARY B.
GOODMAN; M. S. JAMES; PETER M. MCHUGH; HOWARD
GREESON; W. STEVEN ALLEN,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CA-96-815-2)


Submitted:   October 21, 1997          Decided:     November 12, 1997


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal
are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)). Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions
to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).
     The district court entered its order on April 7, 1997; Appel-

lant's notice of appeal was filed on May 8, 1997, which is beyond

the thirty-day appeal period.* Appellant's motion for an extension
of time for filing a notice of appeal was denied.      Appellant's

failure to note a timely appeal or obtain an extension of the
appeal period leaves this court without jurisdiction to consider

the merits of Appellant's appeal. We therefore dismiss the appeal.

We dispense with oral argument because the facts and legal conten-




     *
       We presume for the purposes of this appeal that the filing
date for the notice of appeal was the date it was deposited in the
correctional institution's internal mail system. See Fed. R. App.
P. 4(c).

                                2
tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                      DISMISSED




                               3